Motion Granted and Abatement Order filed April 17, 2012.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-11-00753-CV
                               ____________

               SUMMIT INVESTMENT GROUP, INC., Appellant

                                      V.

CRIMSON EXPLORATION, INC. SUCCESSOR IN INTEREST OF GULFWEST
                   ENERGY, INC., Appellee

                                      &
                                 ____________

                             NO. 14-11-00754-CV
                               ____________

CRIMSON EXPLORATION, INC. SUCCESSOR IN INTEREST OF GULFWEST
                  ENERGY, INC., Appellant

                                      V.

               SUMMIT INVESTMENT GROUP, INC., Appellee



                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-43391
                          ABATEMENT                  ORDER

       On April 10, 2012, the parties notified this court that the parties had reached an
agreement to settle the issues on appeal, and requested that their appeals be abated for
completion of the settlement.     The motion is granted.       Accordingly, we issue the
following order.

       The appeals are abated, treated as a closed case, and removed from this court’s
active docket until May 17, 2012. The appeals will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeals or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeals filed by either party, or the court may reinstate the appeals on its own motion.



                                          PER CURIAM




                                             2